860 F.2d 1080
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John STEWART, Plaintiff-Appellant,v.R. STOVER, Captain, Individually and In His Capacity as aCaptain for L.C.R.C.F.;  Hutcheson, Cpl.,Individually and In His Capacity as aCpl. For Security atL.C.R.C.F.,Defendants-Appellees.
No. 88-5803.
United States Court of Appeals, Sixth Circuit.
Oct. 25, 1988.

Before NATHANIEL R. JONES and ALAN E. NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that plaintiff brought suit pursuant to 42 U.S.C. Sec. 1983 against corrections officers Captain Ralph Stover and Corporal Harold Hutcheson.  The district court ordered the case dismissed against Stover on July 13, 1988, and denied plaintiff's motions for summary judgment and for an order declaring defendant Stover's motion to dismiss as moot.  Plaintiff appealed from the July 13, 1988 order dismissing Stover on July 20, 1988.


3
This court lacks jurisdiction in this appeal.  Absent a Fed.R.Civ.P. 54(b) certification, an order disposing of fewer than all the claims or parties is not appealable.   Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 744 (1976);  Solomon v. Aetna Life Ins. Co., 782 F.2d 58, 62 (6th Cir.1986).  No 54(b) certification was made in the instant appeal.  The final decision of the district court has not been entered during the pendency of this appeal;  therefore, this court lacks jurisdiction.   See Gillis v. Department of HHS, 759 F.2d 565 (6th Cir.1985).


4
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.